[Cite as Humphrey v. Eppinger, 2020-Ohio-6915.]


                                   IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                    TRUMBULL COUNTY, OHIO


 LAVELLE HUMPHREY,                                :        PER CURIAM OPINION
                                                  :
                   Petitioner,
                                                  :        CASE NO. 2020-T-0019
         - vs -
                                                  :
 WARDEN LASHANN EPPINGER,
                                                  :
                   Respondent.


 Original Action for Writ of Habeas Corpus.

 Judgment: Petition dismissed.


 Lavelle Humphrey, pro se, #A624-409, Trumbull Correctional Institution, 5701 Burnett
 Road, P.O. Box 901, Leavittsburg, Ohio 44430 (Petitioner).

 Dave Yost, Ohio Attorney General, State Office Tower, 30 East Broad Street, 16th Floor,
 Columbus, Ohio 43215, and Daniel Jacob Benoit, Assistant Attorney General, 150 East
 Gay Street, 16th Floor, Columbus, Ohio 43215 (For Respondent).



PER CURIAM.

        {¶1}      Petitioner, Lavelle Humphrey (“Mr. Humphrey”), petitions pro se this court

to issue a writ of habeas corpus to respondent, Lashann Eppinger, Warden of Trumbull

Correctional Institution (“Mr. Eppinger”). Mr. Humphrey contends that his 1984 conviction

in the Cuyahoga County Court of Common Pleas is void for the reason that the trial court

lacked subject matter jurisdiction to try and convict him. He asserts that: the state never
brought a complaint for delinquency for the commission of any offense in juvenile court,

and the state failed to provide him with a proper bindover hearing.

      {¶2}     Mr. Eppinger, in turn, filed a motion for summary judgment, arguing that a

proper complaint was filed in juvenile court, and further, that Mr. Humphrey was subjected

to bindover proceedings. Thus, Mr. Eppinger asserts he is entitled to judgment as a

matter of law and Mr. Humphrey’s petition should be dismissed. Mr. Eppinger further

contends that Mr. Humphrey’s claims of error in his bindover proceedings are not entitled

to habeas corpus relief since he had an alternative remedy at law via the direct appeal of

his conviction and sentence and because his maximum sentence is not expired. A

certified copy of the Cuyahoga County Juvenile Court record for Mr. Humphrey’s 1984

conviction was attached to Mr. Eppinger’s motion for summary judgment.

      {¶3}     A review of Mr. Humphrey’s case history reveals Mr. Eppinger’s assertions

are correct.   The records of the Cuyahoga County Common Pleas Court, Juvenile

Division, case at issue reflect a properly filed complaint, which was read to Mr. Humphrey

in open court and further reveal that Mr. Humphrey was subjected to proper bindover

procedures before he was bound over to the Cuyahoga County Common Pleas Court,

General Division. Thus, finding Mr. Eppinger’s motion for summary judgment well-taken

and that he is entitled to judgment as a matter of law, we grant the motion and dismiss

Mr. Humphrey’s petition.

                                            History

      {¶4}     In 1984, in Cuyahoga County Common Pleas case no. CR-84-190524-ZA,

Mr. Humphrey pleaded guilty to counts of aggravated burglary and aggravated robbery.

He was sentenced to concurrent prison terms of four to 25 years as to aggravated




                                            2
burglary and five years as to aggravated robbery. Mr. Humphrey did not appeal his

convictions. It is this first case that is the subject of the instant petition.

       {¶5}    In a second Cuyahoga County Court of Common Pleas case, case no. 88-

229774-ZA, Mr. Humphrey also pleaded guilty to kidnapping with specifications,

aggravated robbery with specifications, and grand theft motor vehicles with a

specification. He was sentenced to serve concurrent prison terms of 10 to 25 years on

the counts of kidnapping and aggravated robbery, concurrent to an 18-month prison term

on the count of grand theft.

                                          Law and Analysis

       {¶6}    A writ of habeas corpus is a civil action under Ohio law. Fuqua v. Williams,

100 Ohio St.3d 211, 2003-Ohio-5533, ¶7. Therefore, “[t]he Civil Rules may apply to

habeas cases where not ‘clearly inapplicable’ by their nature.” Gaskins v. Shiplevy, 74

Ohio St.3d 149, 150 (1995) (“Gaskins I”), quoting Pegan v. Crawmer, 73 Ohio St.3d 607,

608 (1995).

       {¶7}    On summary judgment, we are required to determine whether any genuine

issues of material fact exist and whether [Respondent] is entitled to judgment as a matter

of law. Henry v. Kohl’s Dept. Stores, Inc., 11th Dist. Lake No. 2018-L-113, 2019-Ohio-

2094, ¶16.

       {¶8}    “Since summary judgment denies the party his or her ‘day in court’ it is not

to be viewed lightly as docket control or as a ‘little trial’. The jurisprudence of summary

judgment standards has placed burdens on both the moving and the nonmoving party.

In Dresher v. Burt [75 Ohio St.3d 280 (1996)], the Supreme Court of Ohio held that the

moving party seeking summary judgment bears the initial burden of informing the trial




                                                3
court of the basis for the motion and identifying those portions of the record before the

trial court that demonstrate the absence of a genuine issue of fact on a material element

of the nonmoving party's claim. The evidence must be in the record or the motion cannot

succeed. The moving party cannot discharge its initial burden under Civ.R. 56 simply by

making a conclusory assertion that the nonmoving party has no evidence to prove its

case but must be able to specifically point to some evidence of the type listed in Civ.R.

56(C) that affirmatively demonstrates that the nonmoving party has no evidence to

support the nonmoving party's claims.” Id. at ¶17, quoting Welch v. Ziccarelli, 11th Dist.

Lake No. 2006-L-229, 2007-Ohio-4374, ¶40.

       {¶9}   “If the moving party fails to satisfy its initial burden, the motion for summary

judgment must be denied.       If the moving party has satisfied its initial burden, the

nonmoving party has a reciprocal burden outlined in the last sentence of Civ.R. 56(E) to

set forth specific facts showing there is a genuine issue for trial. If the nonmoving party

fails to do so, summary judgment, if appropriate shall be entered against the nonmoving

party based on the principles that have been firmly established in Ohio for quite some

time in Mitseff v. Wheeler (1988), 38 Ohio St.3d 112[.]” Id. at ¶18, quoting Welch at ¶40.

       {¶10} A writ of habeas corpus is necessary in certain exceptional circumstances

where there is an unlawful restraint of an individual's liberty. Johnson v. Timmerman–

Cooper, 93 Ohio St.3d 614, 616 (2001). Habeas corpus relief, like other extraordinary

writ actions, is generally not available to a petitioner where there is or was an adequate

remedy at law. State ex rel. Fryerson v. Tate, 84 Ohio St.3d 481, 485 (1999) (“Fryerson

II”), citing Gaskins v. Shiplevy, 76 Ohio St.3d 380, 383 (1996) (“Gaskins II ”). The

Supreme Court has, however, “carved out a limited exception to this general rule, to apply




                                              4
when the habeas petitioner is challenging the jurisdiction of the court that sentenced him.”

Id. “Accordingly, if a prisoner fails to present a jurisdictional error committed by the trial

court in the underlying action, his habeas corpus claim will be subject to dismissal for

failure to raise a viable claim for relief.” Snitzky v. Wilson, 11th Dist. Trumbull No. 2003-

T-0095, 2004-Ohio-7229, ¶12, citing Novak v. Gansheimer, 11th Dist. Ashtabula No.

2003-A-0023, 2003-Ohio-5428, ¶5, citing R.C. 2725.05.

       {¶11} When alleging a trial court lacked subject matter jurisdiction, the habeas

corpus petitioner must establish the lack of jurisdiction was “patent and unambiguous.”

Ross v. Saros, 99 Ohio St.3d 412, 2003-Ohio-4128, ¶14, citing Agee v. Russell, 92 Ohio

St.3d 540, 544 (2001).

       {¶12} This court has previously explained the concept of a “patent and

unambiguous” lack of jurisdiction:

       {¶13} “[I]f there [is] no set of facts under which a trial court * * * could have

jurisdiction over a particular case, the alleged jurisdictional defect will always be

considered patent and unambiguous. On the other hand, if the court * * * generally has

subject matter jurisdiction over the type of case in question and [its] authority to hear that

specific action [depends] on the specific facts before [it], the jurisdictional defect is not

obvious and the [trial court] should be allowed to decide the jurisdictional issue.” Johnson

v. Sloan, 11th Dist. Ashtabula No. 2016-A-0009, 2016-Ohio-5375, ¶10, quoting State ex

rel. The Leatherworks Partnership v. Stuard, 11th Dist. Trumbull No. 2002-T-0017, 2002-

Ohio-6477, ¶19.

       {¶14} “These requirements have been applied to habeas corpus petitions that

allege unlawful restraint due to an improper bindover.” Id. at ¶11; see, e.g., Gaskins I,




                                              5
supra; State ex rel. Harris v. Anderson, 76 Ohio St.3d 193 (1996); Fryerson II, supra; In

re Baker v. Stewart, 116 Ohio App.3d 580 (10th Dist.1996); and Snitzky, supra. Again,

habeas corpus may lie only when the challenged bindover procedure is void, such that

the trial court patently and unambiguously lacked jurisdiction. Id., citing In re Fryerson,

7th Dist. Belmont No. 97-BA-38, 1997 WL 728564, *3-4 (Oct. 24, 1997) (“Fryerson I”);

Stallings v. Mitchell, 11th Dist. Trumbull No. 97-T-0010, 1997 WL 665978, *4 (Oct. 10,

1997), citing Gaskins II, supra (“[t]he Supreme Court of Ohio has held that such a writ will

not lie when the bindover judgment shows that the juvenile court followed the correct

procedure”).

       {¶15} Here, the juvenile court issued its bindover judgments in 1984. At that time,

R.C. 2151.26 and Juv.R. 30 required the court to conduct an investigation prior to

bindover, including a mental and physical examination. Following the investigation, the

juvenile court was required to hold a hearing to determine whether the case should be

transferred to the general division for the juvenile to be tried as an adult. See former R.C.

2151.26(A)(1)(c). Johnson at ¶12.

       {¶16} Attached to Mr. Eppinger’s motion for summary judgment were certified

copies of the juvenile court records from Mr. Humphrey’s 1984 case, which included a

copy of the complaint charging Mr. Humphrey with aggravated robbery, and a journal

entry indicating that the complaint of delinquency was read in open court. The entry noted

that Mr. Humphrey, his mother, and his counsel waived a probable cause hearing

pursuant to Juv.R. 30. The court set the matter for psychological and psychiatric tests

and an amenability hearing pursuant to Juv.R. 30. Mr. Humphrey was also placed on

house arrest.




                                             6
       {¶17} In April of 1984, a bindover hearing was held, in which the juvenile court

found that: Mr. Humphrey was 17 years of age at the time of the conduct charged; there

was probable cause to believe that he committed the acts alleged in the complaint; and

such acts if committed by an adult, constituted a felony. After a full investigation, including

a mental and physical examination, the court further found that Mr. Humphrey was not

amenable to care or rehabilitation in any facility designed for the care, supervision, and

rehabilitation of delinquent children, and that the safety of the community required him to

be placed under legal restraint for a period extending the age of majority. Thus, upon

due consideration, the court granted the state’s motion to transfer jurisdiction to the

General Division of the Cuyahoga County Common Pleas Court for criminal prosecution.

       {¶18} Thus, it is clear that there is no merit in Mr. Humphrey’s contentions. A

complaint of delinquency was filed against Mr. Humphrey in juvenile court. Furthermore,

the bindover judgments, on their faces, reflect that the requirements for a proper bindover

were met; therefore any alleged lack of jurisdiction was not “patent and unambiguous.”

Mr. Humphrey possessed an adequate remedy at law to raise these issues in a direct

appeal, which he did not do.       Even if we presumed these allegations as true, Mr.

Humphrey can prove no set of facts that would entitle him to relief by means of a writ of

habeas corpus.

       {¶19} Since Mr. Humphrey raised no genuine issue of material fact to support his

claim that the challenged bindover procedure is void, such that the trial court patently and

unambiguously lacked jurisdiction, Mr. Eppinger’s motion for summary judgment is

granted, and Mr. Humphrey’s petition is dismissed.

TIMOTHY P. CANNON, P.J., CYNTHIA WESTCOTT RICE, J., MARY JANE TRAPP, J.,
concur.



                                              7